Citation Nr: 0934389	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  05-23 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
complaints, to include as secondary to the service-connected 
anxiety neurosis and post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for claimed bilateral 
hearing loss.  

3.  Entitlement to service connection for claimed residuals 
of a lumbar spine disability.  

4.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.  





REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney 


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from March 1943 to September 
1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the RO.  

The Veteran's attorney appeared before the undersigned 
Veterans Law Judge (VLJ) in a hearing held at the RO in March 
2008.  

In conjunction with this proceeding, the VLJ granted the 
motion of the attorney for advancement of the case on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a); 38 C.F.R. 
§ 20.900(c).  

The issues of service connection for a bilateral hearing 
loss, service connection for a lumbar spine condition and 
special monthly compensation based on the need for regular 
aid and attendance or at the housebound rate are addressed in 
the REMAND portion of this document and are being remanded to 
the RO via the Appeals Management Center (AMC).  





FINDINGS OF FACT

1.  The Veteran is shown to have participated in combat duty 
in the Pacific when he developed symptoms that were initially 
identified as being due to chronic gatroenteritis.  

2.  The currently demonstrated gastroenteritis is shown as 
likely as not to be causally related to recurrent 
symptomatology that its clinical onset during the Veteran's 
period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by chronic gastroenteritis is due to 
disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), defines 
VA's duties to notify and assist a claimant in the 
development of a claim.

To the extent that the action taken hereinbelow is fully 
favorable to the Veteran, a full discussion of the 
regulations defining VA's duty to notify and assist is not 
required at this time.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326.  


Service connection for a gastrointestinal disorder

The March 1943 enlistment examination report shows no 
complaint or finding involving the gastrointestinal system.  
Between May and July 1945, the Veteran received treatment for 
gastroenteritis.  In relating his medical history at that 
time, he reported receiving treatment prior to service for 
gastrointestinal complaints including in Philadelphia in 
1942.  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service and was not aggravated in service.  
38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  

This presumption only attaches where there has been an 
induction or enlistment examination in which the later 
complained of disability was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness.  38 U.S.C.A. 
§ 1153.  If the government fails to rebut the section 1111 
presumption, the claim is one for service connection, not 
aggravation. Wagner v. Principi, 310 F.3d 1089, 1096 (Fed. 
Cir. 2004).  

In this regard, service treatment records reflect that the 
Veteran reported that he received treatment for a 
gastrointestinal disorder prior to entrance into service.  
The Board notes that the Veteran's reported history of the 
pre-service existence of a disease or injury does not 
constitute notation of such disease or injury, but is 
considered with all other evidence in determining if the 
disease or injury pre-existed service.  See Harris v. West, 
11 Vet. App. 456 (1998), aff'd 203 F.3d 1347 (Fed. Cir. 
2000).  

In considering the evidence of record, although the Veteran 
reported a previous history of treatment before service, the 
record does not clearly show the severity or extent of his 
previous symptomatology as there are no contemporaneous 
medical records that pertain to a gastrointestinal disorder.  
Further, the medical staff simply reported the history as 
provided by the Veteran without confirmation by clinical 
records.  Thus, the Board concludes that the presumption of 
soundness is not rebutted in this case.  

The post service VA treatment records reflect that the 
Veteran continued to receive treatment for recurrent 
gastrointestinal problems in the years following service.  
The more recent VA outpatient records include diagnoses of 
gastroesophageal reflux disease (GERD) and gastroenteritis.  
Significantly, he was originally granted service connection 
for intestinal neurosis.  

A private statement, dated in 1991, indicated that the 
Veteran's gastrointestinal manifestations were related to 
military service as well as emotional stress (the Veteran is 
service connected for psychiatric disabilities).  

While the VA examiner recently opined that the Veteran's 
gastrointestinal reflux disease was not linked to the 
documented stomach problems in service, the evidence overall 
is in relative equipoise in showing that the Veteran has 
experienced ongoing gastrointestinal symptomatology that as 
likely as not had its clinical onset during his period of 
World War II.  In resolving all reasonable doubt in the 
Veteran's favor, the Board finds that service connection for 
chronic gastroenteritis is warranted.  


ORDER

Service connection for chronic gastroenteritis is granted.  


REMAND

The Veteran asserts that his hearing problems are the result 
of service.  VA outpatient records relate that the Veteran is 
being treated for a hearing loss.  However, there is no 
competent evidence showing the nature and extent of the 
claimed hearing problems.  The Veteran has not been afforded 
a VA audiometric examination.  

The Veteran currently asserts that his low back condition is 
aggravated by his service-connected left leg/knee disability.  
Given these statements, further development of this claim is 
indicated in this case.  

In regard to the claim for special monthly compensation, the 
Veteran underwent a housebound examination in August 2006 
when the examiner commented that he was essentially bed 
bound.  However, further action on this matter must be 
deferred pending completion of the development requested 
hereinabove.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action: 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO should then take appropriate 
steps to contact the Veteran through his 
attorney and request that he provide an 
updated list of the doctors and health 
care facilities that have treated him for 
the claimed hearing problems and lumbar 
spine condition.  All records of the 
treatment afforded to the Veteran from all 
the sources listed by him that are not 
already on file should be obtained and 
associated with the file.  

The Veteran also should be afforded with 
an opportunity to submit medical evidence 
to support his assertions that he suffers 
from a hearing loss disability and/or 
chronic low back condition due the 
circumstances associated with his combat 
service in World War II or as secondary to 
a service-connected disability.  

2.  If feasible, the Veteran should be 
afforded a VA audiometric examination to 
ascertain the nature and extent of the 
claimed hearing loss.  

3.  Following completion of all indicated 
development, to the extent possible in 
this case, the remaining claims should be 
readjudicated in light of all the evidence 
of record.  If any benefit sought on 
appeal remains denied, the Veteran and 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


